Citation Nr: 0314135	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  94-18 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for lumbar 
paravertebral fibromyositis, discogenic disease at L4-L5, 
degenerative osteoarthritis of the spine, and chronic low 
back pain syndrome, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from October 1973 
to October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  Specifically, by a March 1993 
rating action, the RO granted an increased disability 
evaluation from 10 percent to 20 percent, effective from 
October 1992, for the service-connected lumbar paravertebral 
fibromyositis, discogenic disease at L4 and L5, and 
degenerative osteoarthritis of the spine.  By a November 1993 
rating action, the RO confirmed this 20 percent evaluation 
for this service-connected disability.  

Following receipt of the notification of these rating 
actions, the veteran perfected a timely appeal with respect 
to the 20 percent evaluation assigned to his 
service-connected low back disorder.  By a May 1997 rating 
action, the RO redefined the veteran's service-connected low 
back disability as lumbar paravertebral fibromyositis, 
discogenic disease at L4-L5, degenerative osteoarthritis of 
the spine, and chronic low back pain syndrome but continued 
the 20 percent evaluation for this disorder.  In March 2000, 
the Board remanded this increased rating issue to the RO for 
further evidentiary development.  

After completing the instructions set forth in the March 2000 
remand, the RO, by an April 2002 rating action, confirmed the 
20 percent disability evaluation for the veteran's 
service-connected low back disability.  Thereafter, in July 
2002, the RO returned the veteran's case to the Board for 
final appellate review.  

Also in March 2000, the Board determined that the veteran's 
claim of entitlement to nonservice-connected pension benefits 
based on permanent and total disability was well-grounded.  
In addition, the Board remanded this issue to the RO for 
further evidentiary development.  Following completion of the 
requested actions, the RO, by an April 2002 rating action, 
granted the veteran's pension claim.  A complete and thorough 
review of the claims folder indicates that the veteran has 
not expressed disagreement with any aspect of this pension 
award.  Consequently, the RO's April 2002 grant of 
nonservice-connected pension benefits based upon permanent 
and total disability is considered to be a full award of the 
issue sought on appeal.  As such, no issue regarding the 
veteran's pension claim remains for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected lumbar paravertebral 
fibromyositis, discogenic disease at L4-L5, degenerative 
osteoarthritis of the spine, and chronic low back pain 
syndrome is manifested by complaints of constant mild to 
moderate low back pain with radiation to his mid-back and 
associated pain and occasional numbness of his legs (greater 
with his left leg) with objective evaluation findings of some 
limitation of motion, absent knee and ankle jerks bilaterally 
and nondisabling tenderness to palpation of the lumbosacral 
area.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for the service-connected lumbar paravertebral fibromyositis, 
discogenic disease at L4-L5, degenerative osteoarthritis of 
the spine, and chronic low back pain syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Code 5292 (2002); and 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to, 
and since, September 23, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the April 1994 statement of the case, the May 
1997 supplemental statement of the case, and the April 2002 
supplemental statement of the case, the RO, along with the 
Board in an April 2003 letter, informed the veteran and his 
representative of the criteria used to adjudicate his 
increased rating claim, the type of evidence needed to 
substantiate this issue, as well as the specific type of 
information necessary from him.  Most recently, the veteran 
failed to respond to the Board's April 2003 letter which 
informed him of the new regulatory provisions governing his 
increased rating claim and of his opportunity to submit 
additional evidence or argument on this issue.  As such, VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Furthermore, the veteran has been accorded three pertinent VA 
examinations during the current appeal.  As such, the Board 
finds that VA has met the requirements of the VCAA and its 
implementing regulations and will proceed to address the 
veteran's increased rating claim based upon a complete and 
thorough review of the pertinent evidence associated with his 
claims folder.  

Factual Background

According to the service medical records, in October 1975, 
the veteran sought treatment for complaints of back pain for 
the prior week-and-a-half and of painful urination of two 
days duration.  A physical examination demonstrated diffuse 
low back paraspinal tenderness without spasm.  In November 
1975, the veteran was treated for back pain for the previous 
two weeks.  He also noted pain on urination.  The examiner 
provided an impression of muscle spasm.  A physical 
examination completed in January 1976 reflected a fair 
ability to heel and toe walk, the ability to bend over at 
80 degrees, and pain on pressure to the low back.  In 
February 1976, the veteran again complained of back pain.  
The separation examination, which was conducted in April 
1976, demonstrated that the veteran's spine was normal.  

In October 1976, the veteran was discharged from active 
military duty.  In June 1977, he underwent a VA examination 
of his low back which demonstrated moderate 
lumboparavertebral muscle spasm, tenderness, forward bending 
from 70 to 80 degrees, normal deep tendon reflexes, and no 
muscle atrophy.  X-rays taken of the veteran's lumbosacral 
spine were negative.  

Based on this in-service and post-service evidence, the RO, 
by a September 1977 rating action, granted service connection 
for fibromyositis of the lumboparavertebral muscles with low 
back pain.  Additionally, the RO assigned a noncompensable 
evaluation to this service-connected disability, effective 
from October 1976.  

Thereafter, in November 1985, the veteran underwent a VA 
general medical examination which resulted in the examiner's 
conclusion that no diagnosis was warranted.  As such, the RO, 
by a January 1988 rating action, determined that a 
compensable evaluation for the veteran's service-connected 
low back disability was not warranted.  

In July 1992, the veteran underwent a VA spine examination, 
at which time he complained of persistent lower back pains 
exacerbated by prolonged sitting and "any kind of work" 
(including 10-15 minutes of working).  He reported that he 
was being medically treated for this condition and that he 
was unemployed.  A physical examination of the veteran's back 
demonstrated straightening of the lumbar lordotic curve, pain 
to pressure with moderate spasm, tender lumbar paravertebral 
fibrotic nodules, painful movement, flexion of 80 degrees, 
extension of 10 degrees, lateral flexion of 10 degrees, 
rotation of 40 degrees bilaterally, straight leg raising and 
knee extension which elicited back pains at 80 and 
170 degrees bilaterally, no radicular signs, and a 
neurological evaluation which was within normal limits.  The 
examiner diagnosed lumbar paravertebral fibromyositis.  

Later in July 1992, the RO considered this additional 
evidence.  Specifically, the RO determined that the results 
of this VA examination supported a compensable evaluation of 
10 percent for the veteran's service-connected lumbar 
paravertebral fibromyositis, effective from June 1991.  

Subsequent VA medical records indicate in August and 
September 1992, the veteran continued to complain of chronic 
low back pain.  

Additional VA treatment records dated in October 1992 show 
complaints of moderate to severe low back pain since 1975.  
At the October 1992 treatment session, the veteran also 
described left lower extremity radiation associated with left 
lower extremity weakness and bilateral lower extremity 
numbness.  A physical examination of the veteran's back 
demonstrated deep tendon reflexes of +2 in all extremities; 
increased sensation to pinprick and to light touch at L4, L5, 
and S1 (dermatomes to the left leg); no deformities; marked 
shortening of back muscles and hamstrings; and tenderness at 
L4-L5 and L5-S1.  X-rays taken of the veteran's lumbosacral 
spine showed degenerative joint disease at L4-L5 and muscle 
spasm.  The examiner assessed chronic low back pain and a 
clinical picture suggestive of L5 radiculopathy.  The 
examiner suggested inpatient evaluation and treatment, but 
the veteran, who preferred home program exercises, declined 
the doctor's recommendation.  

In January 1993, the veteran was accorded a VA spine 
examination, at which time he complained of longstanding and 
progressively worsening back pains exacerbated by standing, 
bending, and lifting less than thirty pounds.  He noted that 
these symptoms are elicited after ten to fifteen minutes of 
any activity.  He also described pain radiating towards both 
of his lower extremities.  The examiner observed that the 
veteran was erect and overweight and that he had a normal 
gait and stance.  A physical examination of the veteran's 
back demonstrated straightening of the lumbar lordotic curve, 
pain to pressure over the lumbar paravertebral muscles with 
evidence of moderate spasm and with several tender fibrotic 
nodules, painful movements, flexion to 80 degrees, extension 
to zero degrees, bilateral lateral flexion to 20 degrees, and 
bilateral rotation to 40 degrees.  A neurological evaluation 
was within normal limits.  Examination of the veteran's lower 
extremities reflected no muscle atrophy, no weakness, 
straight leg raising and knee extension which elicited back 
pains at 80 and 160 degrees bilaterally, and no radicular 
signs.  The examiner diagnosed lumbar paravertebral 
fibromyositis, degenerative osteoarthritis of the spine, and 
discogenic disease at L4 and L5.  

In March 1993, the RO considered this additional medical 
evidence.  Based on the relevant findings, the RO redefined 
the veteran's service-connected back disability as lumbar 
paravertebral fibromyositis, discogenic disease at L4 and L5, 
and degenerative osteoarthritis of the spine and awarded an 
increased rating of 20 percent, effective from October 1992, 
for this disorder.  

Additional VA medical reports received in September 1993 
reflect periodic treatment between October 1992 and July 1993 
for chronic low back pain.  Computed tomography completed on 
the veteran's lumbosacral spine in November 1992 indicated 
diffuse circumferential disc bulging at the L4-L5 level 
(which, in conjunction with mild to moderate hypertrophic 
changes of the facet joints and hypertrophy of the ligamentum 
flavum, were found to be causing mild to moderate central 
spinal canal stenosis), diffuse disc bulging at L3-L4 and 
L4-L5 levels, mild right sacroiliac joint degenerative 
changes, and changes suggestive of left-sided sacroiliitis.  
An electromyographic evaluation conducted in the following 
month was normal.  A May 1993 VA outpatient treatment record 
noted that the veteran was very noncompliant with his 
rehabilitative treatment.  The treating physician noted that 
the veteran was not receiving the benefits of therapy due to 
his poor disposition.  

In November 1993, the RO considered these additional 
objective findings.  The RO concluded that this pertinent 
evidence did not warrant a change in the 20 percent rating 
assigned to the veteran's service-connected low back 
disability.  

Following receipt of the notifications of the March 1993 and 
November 1993 rating actions, the veteran perfected a timely 
appeal with respect to the 20 percent evaluation assigned to 
his service-connected low back disorder.  In doing so, the 
veteran repeatedly asserted that a higher evaluation for this 
disability was warranted.  

According to additional relevant evidence received during the 
current appeal, in December 1993, the veteran underwent a VA 
spine examination, at which time he complained of low back 
pain with radiation to his left leg; associated numbness, 
paresthesia, and cramps; and weakness of his legs.  The 
veteran explained that these symptoms worsen upon standing or 
sitting for more than 15 minutes.  A physical examination 
demonstrated no postural abnormalities no fixed deformity, no 
atrophy, tenderness to palpation of the lumbosacral 
paravertebral muscles, forward flexion to 78 degrees, 
backward extension to 34 degrees, lateral flexion to 
20 degrees bilaterally, rotation to 30 degrees bilaterally, 
objective evidence of pain on all types of motion of the 
lumbar spine, negative straight leg raising bilaterally, 
Achilles and patellar reflexes which were +2 bilaterally and 
symmetrical, no deficit to pinprick, and smooth sensation on 
all dermatomes of both legs.  The examiner provided the 
following diagnostic impressions:  lumbosacral paravertebral 
myositis, diffuse cirumferential disc bulge at L4-L5 with 
mild to moderate hypertrophic changes of the facet joints and 
hypertrophy of the ligamentum flavum causing mild to moderate 
central spinal stenosis by computed tomography scan, diffuse 
disc bulge at L3-L4 and L4-L5 by lumbosacral spine computed 
tomography scan, mild sacroiliac degenerative joint disease 
by x-rays, degenerative joint disease of the lumbar spine by 
x-rays with preserved intervertebral disc spaces, and left 
sacroillitis by x-rays.  

Subsequently, in March 1994, the veteran sought VA outpatient 
treatment for complaints of chronic back pain.  He also 
described numbness in his low back area but denied any back 
pain to his legs.  The examiner observed that the veteran 
walked with a cane.  A physical examination of the veteran's 
back demonstrated no atrophy of his muscles and no focal 
deficits.  The examiner provided a diagnostic impression of 
chronic low back pain, discogenic disease of the lumbar 
spine, and spinal canal stenosis.  

Between May 1994 and October 1996, the veteran received 
intermittent treatment for his complaints of low back pain.  
Specifically, x-rays taken of the veteran's lumbar spine in 
May 1994 were normal.  Additional x-rays taken of the 
veteran's lumbosacral spine in June 1995 showed mild lumbar 
spondylosis with well preservation of the visualized 
intervertebral disc spaces, straightening of the lumbar spine 
on the basis of some muscle spasm, and no evidence of either 
spondylolysis or spondylolisthesis.  In June 1995, the 
veteran reported that his low back pain had worsened in the 
previous month.  The examiner noted that x-rays taken of the 
veteran's lumbosacral spine had shown mild and small marginal 
anterolateral osteophytes formation and superior end plate at 
L4-L5 which was compatible with minimal spondylosis 
deformity.  The examiner provided a diagnostic impression of 
lumbosacral spasm and degenerative joint disease.  X-rays 
subsequently taken of the veteran's lumbosacral spine in 
September 1996 reflected no significant intervertebral disc 
space narrowing, a small anterior osteophyte in the superior 
and anterior end plate of the L5 vertebra, straightening of 
the lumbar lordosis which may be due to muscle spasm, no 
evidence of spondylolysis or spondylolisthesis, and normal 
sacroiliac joints.  

In May 1997, the RO considered this additional evidence.  The 
RO recharacterized the veteran's service-connected low back 
disability as lumbar paravertebral fibromyositis, discogenic 
disease at L4-L5, degenerative osteoarthritis of the spine, 
and chronic low back pain syndrome.  

In June 1997, the veteran underwent another VA spine 
examination, at which time he complained of localized low 
back pain with radiation to the entire spine and neck, and 
numbness in his legs.  The veteran was unable to remember any 
information regarding the frequency of his attacks of back 
pain.  The examiner noted that a computed tomography scan 
completed on the veteran's lumbar spine in November 1994 had 
shown mild disc bulging at the L3-L4 level, diffuse 
circumferential disc bulging at the L4-L5 level which (in 
addition to mild to moderate hypertrophic changes of the 
facet joints and hypertrophy of the ligamentum flavum) was 
causing mild to moderate spinal canal stenosis, and diffuse 
disc bulging at the L5-S1 level with mild hypertrophic 
changes of the facet joints and with right sacroiliac joint 
degenerative changes.  A physical examination of the 
veteran's back demonstrated no postural abnormalities, no 
fixed deformities, mild lumbosacral paravertebral muscle 
spasm, forward flexion of 50 degrees, backward extension of 
25 degrees, left lateral flexion of 25 degrees, right lateral 
flexion of 35 degrees, rotation to the left of 25 degrees, 
rotation to the right of 35 degrees, objective evidence of 
pain on motion on backward extension and on lateral flexion 
bilaterally of the lumbar spine, no muscle atrophy of the 
lower extremities, normal muscle strength, normal gait cycle, 
a positive straight leg raising in both legs, a positive 
Lasegue sign in both legs, as well as absent knee and ankle 
jerks bilaterally.  The examiner diagnosed lumbar 
paravertebral fibromyositis with discogenic disease at L4-L5 
with degenerative joint disease of the spine and with chronic 
low back pain syndrome.  

In July 1998, the veteran sought VA outpatient treatment for 
complaints of chronic low back pain.  The examiner noted that 
magnetic resonance imaging completed in April had shown no 
definite disc herniation or spinal canal stenosis, disc 
desiccation changes at L4-L5 and L5-S1 bilaterally, and 
straightening of the lumbar lordosis suggestive of muscle 
spasm.  In August 1998 and June 1999, the veteran again 
sought VA outpatient treatment for his low back pain.  

Thereafter, in July 2000, the veteran underwent a VA general 
medical examination.  In pertinent part, the veteran 
described chronic low back pain which radiates mainly to his 
left lower extremity and which lately also involved his right 
lower extremity.  The examiner observed that the veteran had 
difficulty in standing up from the squatting position and 
that he was able to walk on his toes and heels without 
difficulty.  A physical examination of the veteran's 
musculoskeletal system demonstrated straight leg raising to 
the right to 45 degrees and to the left to 45 degrees, a 
negative Lasegue test bilaterally, and forward flexion of the 
lumbar spine of 80 degrees.  The examiner diagnosed chronic 
lumbar myositis.  

On the same day in July 2000, the veteran was also accorded a 
VA spine examination by a different examiner.  According to 
the report of the spinal evaluation, the veteran complained 
of mild to moderate low back pain with radiation to his 
mid-back which was associated with pain and occasional 
numbness of his legs (greater with his left leg).  The 
veteran described his low back pain as constant and explained 
that this symptomatology does not prevent him from performing 
his daily activities (which consist of "walking a little bit 
and being in front of his house watching people go by").  He 
stated that he cannot do sit-ups, push-ups, squat thrusts, or 
jumping jacks.  He denied having any bowel or bladder 
dysfunction.  

A physical examination demonstrated forward flexion of 70 
degrees, backward extension of 20 degrees, lateral flexion of 
30 degrees, rotation of 30 degrees, no painful motion on all 
ranges of motion of the lumbar spine, no lumbar paravertebral 
muscle spasm, no weakness of the legs, normal muscle strength 
(graded 5/5), nondisabling tenderness to palpation of the 
lumbosacral area, no postural abnormalities or fixed 
deformities, a normal gait cycle, no sensory motor deficit, 
absent knee jerks and ankle jerks bilaterally, negative 
straight leg raising bilaterally, and no muscle atrophy of 
the lower extremities.  The examiner diagnosed lumbar 
paravertebral fibromyositis, discogenic disease at L4-L5, 
degenerative joint disease, and chronic low back pain 
syndrome.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the service-connected lumbar 
paravertebral fibromyositis, discogenic disease at L4-L5, 
degenerative osteoarthritis of the spine, and chronic low 
back pain syndrome under the appropriate diagnostic codes 
which rate impairment resulting from myositis as well as 
intervertebral disc syndrome.  Specifically, according to 
Diagnostic Code 5021, myositis is evaluated based upon the 
limitation of motion of the affected part(s), as with 
degenerative arthritis.  38 C.F.R. § 4.71a, Note following 
Diagnostic Code 5021 (2002).  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants the grant of a 10 percent rating, and 
x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations will result in the assignment of a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  

According to the relevant diagnostic code which rates 
impairment resulting from limitation of motion of the lumber 
spine, evidence of moderate limitation of motion of the 
cervical spine warrants the grant of a 20 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
Evidence of severe limitation of motion of the lumbar spine 
is necessary for the assignment of a 40 percent disability 
rating.  Id.  A higher disability evaluation cannot be 
awarded under this Diagnostic Code.  Id.  

Additionally, the RO has considered Diagnostic Code 5293, 
which rates impairment resulting from intervertebral disc 
syndrome.  Before specifically addressing the question of an 
increased rating assigned to the veteran's service-connected 
lumbar spine disability, the Board acknowledges that the 
schedular criteria by which intervertebral disc syndrome is 
rated changed during the pendency of the veteran's appeal.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002) (effective 
September 23, 2002) to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Therefore, adjudication of an 
increased rating claim for the service-connected lumbar 
paravertebral fibromyositis, discogenic disease at L4-L5, 
degenerative osteoarthritis of the spine, and chronic low 
back pain syndrome must also include consideration of both 
the old and the new criteria.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used.  Id.  

According to the criteria in effect prior to September 23, 
2002, evidence of moderate intervertebral disc syndrome 
manifested by recurring attacks warranted a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief was required for 
the assignment of a 40 percent disability evaluation.  Id.  
Evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc with little intermittent relief was 
necessary for the assignment of a 60 percent disability 
evaluation.  Id.  An evaluation greater than 60 percent was 
not assignable under this Diagnostic Code.  Id.  

According to the new schedular requirements, which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based upon 
either the total duration of incapacitating episodes over the 
past 12 months or a combination under § 4.25 of separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  

Specifically, evidence of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months will result in the grant of a 
20 percent disability evaluation.  Id.  Evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months warrants the assignment of a 40 percent disability 
rating.  Id.  Evidence of incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months warrants the assignment of a 60 percent disability 
rating.  Id.  

For purposes of evaluations under 5293, an incapacitating 
episodes is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5293, effective September 23, 2002.  

With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Note 2 following Diagnostic Code 5293, effective 
September 23, 2002.  

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is evaluated on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Note 3 following Diagnostic Code 5293, effective 
September 23, 2002.  

Further, the Board notes that, although regulations recognize 
that a part which becomes painful on use must be regarded as 
seriously disabled, see 38 C.F.R. §§ 4.40 and 4.45, these 
provisions are qualified by specific rating criteria 
applicable to the case at hand.  To the extent that the 
recurring attacks, or incapacitating episodes, of 
intervertebral disc syndrome include limitation of motion of 
the lumbar spine, the provisions of Diagnostic Code 5293 
contemplate limitation of motion of the lumbar spine.  
Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2002).  

Throughout the current appeal, the veteran has asserted that 
his service-connected lumbar paravertebral fibromyositis, 
discogenic disease at L4-L5, degenerative osteoarthritis of 
the spine, and chronic low back pain syndrome is more severe 
than the current 20 percent evaluation indicates.  In 
particular, the veteran has described constant mild to 
moderate low back pain with radiation to his mid-back and 
associated pain and occasional numbness of his legs (greater 
with his left leg).  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected lumbar 
paravertebral fibromyositis, discogenic disease at L4-L5, 
degenerative osteoarthritis of his spine, and chronic low 
back pain syndrome must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

The Board notes the veteran's complaints of constant mild to 
moderate low back pain with radiation to his mid-back and 
associated pain and occasional numbness of his legs (greater 
with his left leg).  Further, while recent objective 
evaluation findings have shown some limitation of motion 
(forward flexion of 70 degrees, backward extension of 
20 degrees, lateral flexion of 30 degrees, and rotation of 
30 degrees) and absent knee jerks and ankle jerks 
bilaterally, the examination results have also reflected no 
painful motion on all ranges of motion of the lumbar spine, 
no lumbar paravertebral muscle spasm, no weakness of the 
legs, normal muscle strength (graded 5/5), nondisabling 
tenderness to palpation of the lumbosacral area, no postural 
abnormalities or fixed deformities, a normal gait cycle, no 
sensory motor deficit, negative straight leg raising 
bilaterally, and no muscle atrophy of the lower extremities.  

The Board acknowledges the veteran's complaints of constant 
low back pain as well as the objective evaluation findings of 
some limitation of motion of his lumbar spine and absent knee 
and ankle jerks bilaterally.  Significantly, however, the 
veteran has also admitted that his low back pain is only mild 
to moderate.  Furthermore, the additional objective 
evaluation findings have shown no painful motion on all 
ranges of motion of the lumbar spine, no lumbar paravertebral 
muscle spasm, no weakness of the legs, normal muscle strength 
(graded 5/5), nondisabling tenderness to palpation of the 
lumbosacral area, no postural abnormalities or fixed 
deformities, a normal gait cycle, no sensory motor deficit, 
negative straight leg raising bilaterally, and no muscle 
atrophy of the lower extremities.  This evidence does not 
support a determination that the veteran's service-connected 
low back disability is more than moderate in severity.  As 
such, a disability rating greater than the currently assigned 
evaluation of 20 percent for the veteran's service-connected 
low back disability cannot be awarded under the pertinent 
regulatory requirements in effect prior to September 23, 
2002.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Moreover, a rating greater than the currently assigned 
evaluation of 20 percent for the veteran's service-connected 
lumbar spine disability is not warranted under new regulatory 
criteria.  Specifically, the pertinent evidence received 
during the current appeal does not support a finding that the 
veteran's service-connected low back disability has, within 
the past 12 months, required bed rest as prescribed by a 
physician and treatment by a physician for a duration of at 
least four weeks.  In fact, at the July 2000 VA spine 
examination, the veteran reported that, during the past year, 
he had only one evaluation at a Primary Care Clinic (in 
January 2000) for his low back pain.  At that time, he was 
treated with anti-inflammatory agents.  He denied having had 
any visits to the emergency room due to severe low back pain.  
Based on this medical evidence, the Board concludes that a 
disability rating greater than the currently assigned 
evaluation of 20 percent for the veteran's service-connected 
low back disability is not warranted.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, effective September 23, 2002.  

Furthermore, the Board notes that the appropriate diagnostic 
codes stipulate that impairment resulting from myositis is 
evaluated in the same manner as impairment caused by 
degenerative arthritis is rated and that all such evaluations 
are determined based upon the extent of limitation of motion 
of the part(s) involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5021 (2002).  Significantly, however, while the 
recent VA examination demonstrated some limitation of motion 
of the veteran's lumbar spine, this evaluation did not 
provide evidence of severe limitation of his lumbar spine.  
Consequently, an increased rating of 40 percent based upon 
severe limitation of motion of the lumbar spine cannot be 
granted.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Additionally, the Board acknowledges the veteran's complaints 
of mild to moderate chronic low back pain as well as his 
assertions that this symptomatology prevents him from doing 
sit-ups, push-ups, squat thrusts, or jumping jacks.  Also, 
the July 2000 VA examination reflected some limitation of 
motion of the veteran's lumbar spine as well as absent knee 
and ankle jerks bilaterally.  Significantly, however, the 
veteran has also admitted that his low back pain does not 
prevent him from performing his daily activities which 
consist of "walking a little bit and being in front of his 
house watching people go by".  Further, the July 2000 
examination demonstrated no painful motion on all ranges of 
motion of the lumbar spine, no lumbar paravertebral muscle 
spasm, no weakness of the legs, normal muscle strength 
(graded 5/5), nondisabling tenderness to palpation of the 
lumbosacral area, no postural abnormalities or fixed 
deformities, a normal gait cycle, no sensory motor deficit, 
negative straight leg raising bilaterally, and no muscle 
atrophy of the lower extremities.  

Thus, the Board concludes that the currently assigned 
disability rating of 20 percent for the veteran's 
service-connected lumbar paravertebral fibromyositis, 
discogenic disease at L4-L5, degenerative osteoarthritis of 
the spine, and chronic low back pain syndrome contemplates 
any functional impairment, pain, and weakness that the 
veteran experiences as a result of this service-connected 
disorder.  In other words, this 20 percent evaluation 
reflects the extent of pain and the related functional 
impairment that the veteran experiences as a consequence of 
use of his low back.  See DeLuca, 8 Vet. App. at 204-207; see 
also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  

Consequently, a rating greater than the currently assigned 
disability evaluation of 20 percent for the service-connected 
lumbar paravertebral fibromyositis, discogenic disease at 
L4-L5, degenerative osteoarthritis of the spine, and chronic 
low back pain syndrome is not warranted.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, effective prior to, and since, 
September 23, 2002.  See also, 38 C.F.R. § 4.71a, Diagnostic 
Code 5021 (2002).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) and has 
made a determination that the veteran's increased rating 
claim does not meet the criteria for submission to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  In this regard, the Board finds no evidence 
of an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations associated with the service-connected lumbar 
paravertebral fibromyositis, discogenic disease at L4-L5, 
degenerative osteoarthritis of the spine, and chronic low 
back pain syndrome.  Specifically, it is not shown by the 
evidence of record that the veteran required any recent 
hospitalization for this service-connected disability.  Also, 
the overall picture presented by the evidence in the claims 
folder did not actually reflect "marked interference" in 
employment due specifically to this service-connected 
disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected lumbar paravertebral fibromyositis, 
discogenic disease at L4-L5, degenerative osteoarthritis of 
the spine, and chronic low back pain syndrome to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1).  This disability is 
appropriately rated under the schedular criteria.


ORDER

A disability rating greater than 20 percent for lumbar 
paravertebral fibromyositis, discogenic disease at L4-L5, 
degenerative osteoarthritis of the spine, and chronic low 
back pain syndrome is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

